Citation Nr: 0122111	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  01-05 786	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for squamous cell skin 
cancer of the scalp.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from November 1944 to August 
1946.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

The issue before the Board is whether the veteran is entitled 
to compensation under the provisions of Title 38, United 
States Code, Section 1151, for squamous cell carcinoma of the 
scalp.  The veteran claims that compensation is warranted in 
this case because VA physicians failed to diagnose his skin 
cancer of the scalp prior to 2000, and as a result, he 
suffered greatly and now has additional disability, including 
pain, throbbing, a scar and difficulty sleeping, as a result 
of his cancer-related radiation treatment.

The RO denied the veteran's claim in May 2001, and the 
veteran appealed the RO's decision.  During the pendency of 
the veteran's appeal, legislation was passed that redefines 
the VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  
The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  In addition, regulations pertinent to 
the veteran's claim were amended and these amendments are 
applicable to the same claims noted above.  See 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159). 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claim under the VCAA and amended 
regulations.  A Remand is thus necessary so that the RO can 
undertake such action.

For instance, the VCAA provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit provided 
there is a reasonable possibility that such assistance will 
aid in substantiating the claim.  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103(A)). 

In this case, the veteran seeks compensation for additional 
disability resulting from the VA's failure to diagnose his 
skin cancer of the scalp prior to 2000.  Section 1151 
authorizes compensation for disability allegedly resulting 
from VA's failure to diagnose an existing disease.  See 
VAOPGCPREC 5-2001 (Feb. 5, 2001).  However, there is no 
medical opinion of record discussing the merits of the 
veteran's claim.  On Remand, and pursuant to the VCAA, the RO 
should obtain such an opinion.

The RO should also assist the veteran by giving him an 
opportunity to identify and authorize the release of all 
pertinent, outstanding evidence, which the RO has not yet 
attempted to secure.  The RO should further assist the 
veteran by giving him an opportunity to present additional 
argument in support of his claim.  

This claim is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to identify all pertinent 
outstanding evidence that needs to be 
obtained in support of his claim. 

2.  After securing any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file 
all evidence identified by the veteran 
and which is not in the claims file. 

3.  Thereafter, the RO should transfer 
the veteran's claims file to a VA medical 
specialist for a medical opinion.  The RO 
should request the specialist to review 
the entire claims file and based on the 
evidence contained therein offer an 
opinion as to whether it is at least as 
likely as not that the VA's failure to 
diagnose the veteran's squamous cell 
carcinoma of the scalp prior to 2000 
caused the veteran to suffer an injury or 
an aggravation of an injury.  The 
specialist should express clearly the 
rationale on which his or her opinion is 
based.

4.  The RO should then review the opinion 
to determine whether it complies with the 
previous instruction.  If it is deficient 
in any regard, immediate corrective 
action should be taken.  

5.  Thereafter, the RO should review the 
claims file and ensure compliance with 
all notification and assistance 
requirements of the VCAA.  

6.  Finally, the RO should readjudicate 
the appellant's claim.  If the RO denies 
the benefit sought, it should provide the 
veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond 
thereto before the record is returned to 
the Board for appellate review.

The purposes of this REMAND are to afford the veteran due 
process of law and to ensure that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran has the right to submit additional 
evidence and argument in connection with the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




